Black, C. J.
— The appellee was injured by stepping at night into a depression beside a catch basin at the corner made by the intersection of the sidewalks of two streets in the city of Fort Wayne. A jury returned a verdict for the appellee, assessing her damages at $500, for which the court rendered judgment against the appellant. No question is made here as to- the negligence of the appellant, but it is urged that the evidence failed to show that the appellee exercised due care. There was sufficient evidence 'that the appellee was not chargeable with knowledge of the condition of the plaGe, dangerous through the appellant’s negligence; and upon the whole evidence the jury might conclude that her conduct was that which might reasonably be expected of an ordinarily prudent person under like circumstances. It was a question for the jury to decide, under the court’s instructions which have not been brought before us. The case is one involving only matters which have been so often decided that there does not seem to be any good reason for a lengthy statement of the facts.
Judgment affirmed.